The opinion of the Court was delivered by
Sergeant, J.
When the plaintiff’s debt, interest, and costs aré paid to him by legal process on his 'judgment, his claim is satisfied. It has not been supposed that he could proceed against the defendant. after recovery from the constable, and receive his debt a second time. Payment by the constable under process on the judgment, is equivalent to collecting the money by levy and sale of the defendant’s property, the constable being by the act of assembly made debitor ex delicto. The only reservation made, is by the act of the 24th of April 1829, which enables one entering special bail for stay of execution, or otherwise, to prosecute the judgment in the name of the plaintiff. No such authority is given to the constable: nor, perhaps, was it deemed wise to furnish him an indemnity for the wilful neglect of his duty, in not making return to the execution as required by law. It is true, the defendant has paid nothing: but the plaintiff has received satisfaction, and has, therefore, no longer an interest to assign.
Judgment affirmed.